Citation Nr: 1635999	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to a compensable rating for the cervical spine disability prior to March 7, 2013, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued 20 percent and noncompensable ratings assigned to the service-connected thoracolumbar and cervical spine disabilities, respectively.

The issues on appeal were previously remanded by the Board in October 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2015 remand, the AOJ was instructed to afford the Veteran a VA examination to assist in determining the current severity of her service-connected thoracolumbar spine and cervical spine disabilities.  Specifically, the remand indicated that the examiner was to conduct full range of motion studies on the service-connected spine disorders. 

The Veteran was afforded a VA examination in October 2015.  Upon review, the Board finds that the examination report is inadequate for rating purposes and does not comply with the Board's October 2015 remand instructions.  In this regard, range of motion testing for the cervical and lumbar spine was not conducted.  The examiner indicated that range of motion testing could not be performed as the Veteran was in "reconvalesence after two surgeries."  It was noted that in August 2015, the Veteran had undergone a L4-L5 fusion.  Further, the examination report did not address any of the Veteran's cervical spine symptoms or impairments, and appeared to only focus on the Veteran's thoracolumbar spine disability.  

As indicated in the June 2016 Appellant's Post-Remand Brief, submitted by the Veteran's representative, the Veteran was convalescing after surgeries; as such, it was asserted that the examination should have been rescheduled.  The Board agrees.

For these reasons, the Board finds that a remand is warranted in order to afford the Veteran a VA examination that properly addresses the Veteran's cervical and thoracolumbar spine disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination(s) to determine the severity of her service-connected cervical and thoracolumbar spine disabilities, including any associated neurological impairment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private treatment records, should be reviewed by the examiner in connection with the examination.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

2.  Then, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




